EXHIBIT I
                 CHRESAL THREADGILL - 12/9/20


      IN THE UNITED STATES DISTRICT COURT
                       for the
           SOUTHERN DISTRICT OF ALABAMA


Rodney K., Sr., Mary K.          ) CASE NO.:
Kaneesha Q., Stacy T.,           ) 1:18-CV-343
et al.,                          )
            Plaintiffs,          )
V.                               )
Mobile County School Board, )
et al.,                          )
            Defendants.          )


     DEPOSITION OF: CHRESAL D. THREADGILL


     Commissioner: Jason Kobielus, RPR, CCR


                          ***




                                                       Page 1
          AMERICAN REPORTING SERVICES (800) 624-8688
                      CHRESAL THREADGILL - 12/9/20


 1   administrative leave.      And while he was on leave,               11:28
 2   I think he -- I think he retired.                                   11:28
 3   Q.          Okay.    All right.     Very good.   Just in            11:28
 4   the interest of the longevity of life, I -- I                       11:28
 5   don't have any further questions.        So everybody               11:28
 6   can go and eat, okay?                                               11:28
 7               MR. CARBO:     Yeah.    Anybody else have               11:28
 8   any questions?                                                      11:28
 9               MR. SHEEHAN:     Yes.    Mr. Bonner, the                11:28
10   answers to interrogatories --                                       11:28
11               MR. CARBO:     Winston, before you get in               11:28
12   there, are -- are we done with the deposition?                      11:28
13               MR. SHEEHAN:     No.    I would like this               11:28
14   on the record since we've had an issue about                        11:28
15   whether correspondence gets to Mr. Bonner.            And I         11:28
16   just want to make sure that Mr. Bonner knows that                   11:28
17   we're still awaiting the answers to                                 11:28
18   interrogatories and appropriate and proper                          11:29
19   responses to the request for production.                            11:29
20               MR. BONNER:     Yeah.    We are working on              11:29
21   that.   There has been some issues getting the                      11:29
22   plaintiffs rounded up and lined up.         But we have             11:29
23   the responses for two of the plaintiffs already                     11:29
24   completed, essentially, and they are diligently                     11:29
25   working on the others.                                              11:29



                                                               Page 75
              AMERICAN REPORTING SERVICES (800) 624-8688
                      CHRESAL THREADGILL - 12/9/20


 1               Mr. Sheehan, we will get that to you                     11:29
 2   as quickly as we can.      But we are mindful of it,                 11:29
 3   and we will get it to you.                                           11:29
 4               MR. SHEEHAN:     All right.     Well, why                11:29
 5   don't you go on and send the two that you've got                     11:29
 6   completed and executed.                                              11:29
 7               MR. BONNER:     Yeah.    We will do that.                11:29
 8   We will get those to you.                                            11:29
 9               MR. SHEEHAN:     All right.                              11:29
10               MR. BONNER:     I will see if my office                  11:29
11   can't get those out before the end of this week.                     11:29
12   This is, what, Wednesday?                                            11:29
13               MR. SHEEHAN:     Yes.                                    11:29
14               MR. BONNER:     Yes.    We should have                   11:29
15   those out to you by Friday.                                          11:29
16               MR. SHEEHAN:     Friday of this week,                    11:29
17   which would be the 11th of December?                                 11:29
18               MR. BONNER:     That would be our -- our                 11:29
19   effort.   We will endeavor to get those to you by                    11:29
20   that -- by that date.                                                11:29
21               MR. SHEEHAN:     What answers to                         11:29
22   interrogatories are we going to get on the 11th?                     11:29
23               MR. BONNER:     I don't know.       My staff             11:30
24   is working on those.      I don't know what answers.                 11:30
25   I can't tell you out of the 40 answers what are                      11:30



                                                                Page 76
               AMERICAN REPORTING SERVICES (800) 624-8688
                      CHRESAL THREADGILL - 12/9/20


 1   the responses.    All I know is that they have                        11:30
 2   essentially completed, and we'll get them to you.                     11:30
 3                 MR. SHEEHAN:     All right.     So we'll                11:30
 4   look for at least two of the answers from your                        11:30
 5   clients on Friday.                                                    11:30
 6                 MR. BONNER:    That is correct.                         11:30
 7                 MR. SHEEHAN:     Thank you, sir.                        11:30
 8                 MR. BONNER:    All right, thank you.                    11:30
 9                 Okay, Mr. Threadgill.        Thank you very             11:30
10   much.    I appreciate it.      I will get a copy of my                11:30
11   book to you and Paul and everyone else.           And                 11:30
12   appreciate your time.                                                 11:30
13                 MR. CARBO:     All right --
14                 MR. BONNER:    Okay.     Thank you--
15                 THE REPORTER:    Before we go -- sorry,
16   Mr. Bonner.     Same order as yesterday?
17                 MR. BONNER:    Same order, yes.
18                 THE REPORTER:    Mr. Montgomery,
19   Mr. Sheehan, same order as yesterday?
20                 MR. MONTGOMERY:       Yes.
21                 THE REPORTER:    Mr. Carbo, same order
22   as yesterday?
23                 MR. CARBO:     Yes.
24           (Deposition concluded at 11:30 a.m.)
25



                                                                 Page 77
               AMERICAN REPORTING SERVICES (800) 624-8688
